Citation Nr: 1817631	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include service in the Republic of Vietnam, with additional Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his June 2015 substantive appeal (VA Form 9); however, in October 2015, he withdrew such hearing request. See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has bilateral hearing loss that is directly related to noise exposure he experienced during his military service. As an initial matter, the Board finds that the August 2013 VA examination confirms that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385. Similarly, the Board finds that the Veteran's statements regarding in-service noise exposure to be competent and credible as such are consistent with his military occupational specialty (MOS) as an ammunitions officer. Furthermore, he has been awarded service connection for tinnitus based on his acknowledged in-service noise exposure. Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss is related to his active duty military service. 
 
In this regard, the Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to bilateral hearing loss, to include in consideration of conversion of his Mach 1965 audiogram to International Standards Organization-American National Standards Institute units. However, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated in service. See Hensley, supra. Therefore, after careful review of the record, the Board finds that the Veteran's bilateral hearing loss is related to his acknowledged in-service noise exposure. 

Specifically, the Veteran was afforded a VA audiological examination in August 2013. At such time, the examiner found that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. In support thereof, the examiner explained that the Veteran's separation examination was conducted by a whispered voice test, which was not frequency specific, and that frequency specific testing was needed in order to determine a change in hearing status. However, the examiner also noted the Veteran's reports of in-service noise exposure. In particular, the examiner noted that the Veteran served in Vietnam where he was exposed to explosions without the use of ear protection, and he was in ordnance where he was exposed to the destruction of ammunition. The Veteran also stated that he had not been exposed to loud noise as a civilian. The examiner further noted that the hearing loss the Veteran displayed during the VA examination was high frequency hearing loss and that loud noise could cause such hearing loss. 

Thus, rather than remanding the matter for a new opinion, the Board finds that the statements of the August 2013 VA examiner are sufficient to establish the nexus element. Specifically, such examiner found that the Veteran had high frequency hearing loss and that loud noise, which the Veteran was exposed to during his military service, could cause such hearing loss. Additionally, while the examiner noted that the Veteran did not undergo frequency specific testing during his separation examination, it is not required that a hearing loss disability be demonstrated at the time of discharge. 

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss is related to his in-service noise exposure. Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


